              Case 2:18-cv-01526-MJP Document 1 Filed 10/17/18 Page 1 of 6




 1

 2

 3


 4

 5
                                     UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHiNGTON AT SEATTLE

 7   LOCALS 302 AND 612 OF THE
     INTERNATIONAL UNION OF                                                       NO.
 8   OPERATING ENGINEERS
     CONSTRUCTION INDUSTRY HEALTH
 9
     AND SECURITY FUND; LOCALS 302                                                COMPLAINT TO COLLECT TRUST
10   AND 612 OF THE INTERNATIONAL                                                 FUNDS AND UNION DUES
     UNION OF OPERATING ENGINEERS-
II   EMPLOYERS CONSTRUCTION
     INDUSTRY RETIREMENT FUND:
12   WESTERN WASHINGTON OPERATING
     ENGINEERS-EMPLOYERS TRAINING
13
     TRUST FUND; and LOCAL 302
14   INTERNATIONAL UNION OF
     OPERATING ENGINEERS,
15
                                          Plaintiffs,
16
                             V.
17

i8
     RED LASER CONSTRUCTION LLC, a
     Washington limited liability company,
19
                                          Defendant
20

21                                                                    COUNT ONE
22
                 Plaintiff Operating Engineers-Employers Welfare, Pension, and Training Trust
23
     Funds allege:
24

25


26   COMPLAINT TO COLLECT TRUST FUNDS
     AND UNION DUES                                                                       Reid, McCarthy, Ballew & Leahy, L.L.P,
     Page 1 of 6                                                                                           ATTORNEYS AT LAW
     0:\01-01999\5401UOE TrusftRed Laser Construction 721618-18-\Gamplaint.docx           100 WEST I SARR1SON STREET • NORTH TOWER, SUiTH 300
                                                                                                       HHATTLR, WASHINGTON 98119
                                                                                               TELEPHONE; (206) 2H5-0464 • FAX: (206) -1S5-S925
                                                                                                                ®"sgs^'»
             Case 2:18-cv-01526-MJP Document 1 Filed 10/17/18 Page 2 of 6




 I

 2

 3               They are unincorporated associations operating as Trust Funds pursuant to

 4
     Section 302 of the Labor Management Relations Act of 1947. as amended, under the
 5
     respective names of Locals 302 and 612 of the International Union of Operating
 6
     Engineers-Construction Industry Health & Security Fund. Locals 302 and 612 of the
 7
     International Union of Operating Engineers-Employers Construction Industry
 8

     Retirement Fund, and Western Washington Operating Engineers-Employers Training
 9

10   Fund, to provide medical, retirement, and training benefits to eiigible participants.

n    Plaintiffs' offices are located in King County, Washington.

12                                                                                li.

13
                 The Court has Jurisdiction over the subject matter of this action under Section
14
     502 (e)(l) and (f) of the Employee Retirement income Security Act of 1974
15
     ("ERISA"), 29 U.S.C. §1132 (e)(l) and (0 and under Section 301 (a) of the Taft-
16
     Hartley Act, 29 U.S.C. §185 (a).
17

16
                                                                                  ill.

19               Venue is proper in this district under Section 502 (e)(2) of ERiSA, 29 U.S.C.

20   §1132 (e)(2), because Plaintiff Trusts are administered in this district.

21                                                                                IV.

22
                 Defendant is a Washington limited liability company.
23


24

25

26   COMPLAINT TO COLLECT TRUST FUNDS
     AND UNION DUES                                                                      Reid, McCarthy, Ballew & Leahy, L.LR
     Page 2 of 6                                                                                         ATTORNEYS AT LAW
     QW1-01999\540 IUOE Trusl\Red Laser Construction 72161 8-18-\Comp!aint.docx          100 WEST HARRISON STREET • NORTI i TOWER, SUITE 300
                                                                                                    SEATTLE, WASHINGTON 9Bi 39
                                                                                              TRLKPHONE: (206) 285-0464 • FAX: (206)285-8925
              Case 2:18-cv-01526-MJP Document 1 Filed 10/17/18 Page 3 of 6




                                                                                  V.
 {

 2               Defendant is bound to a collective bargaining agreement with Local 302 of the

 3   International Union of Operating Engineers (hereinafter "Local"), under which

 4
     Defendant is required to promptly and fully report for and pay monthly contributions
 5
     to the Plaintiff Trusts at varying, specified rates for each hour of compensation
 6
     Defendant pays to its employees who are members of the bargaining unit
 7
     represented by the Local (such bargaining unit members are any of Defendant's part
 8
     time or full time employees who perform any work task covered by the Defendant's
 9

10   labor contract with the Local, whether or not those employees actually Join the

il   Local).

12                                                                                VI.

13
                 Defendant accepted Plaintiffs' respective Agreements and Declarations of
14
     Trust and thereby agreed to pay to each of Plaintiff Trusts liquidated damages equal
15
     to twelve percent (12%) of ail delinquent and delinquently paid contributions, or
16
     $25.00 per month, whichever sums are greater, and twelve percent (12%) annual
17

18   interest accruing upon each monthly contribution delinquency from the first day

19   thereof until fully paid, as well as all attorneys fees and costs, including audit

20   expenses if applicable, which Plaintiffs incur in collection of Defendant's unpaid

21
     obligations.

22
                                                                              VII.
23
                 Since the 1st day of August 2018, Defendant failed to promptly report for
24
     and/or pay to Plaintiff Trusts all amounts due them, as hereinabove set forth, for work
25


26   COMPLAiNT TO COLLECT TRUST FUNDS
     AND UNiON DUES                                                                     Reid, McCarthy, Ballew & Leahy, L.L.R
     Page 3 of 6                                                                                         ATTORNEYS AT LAW
     Q:\01-01999?40 IUOE TrusftRed Laser Construction 721618-18~\Complaint.docx         100 WEST HAK1USON STKEET • NORTH TOWt:R, SUiTC 300
                                                                                                   SEATTLE, WASHINGTON 98119
                                                                                             TELEPHONE: (206) 285.0-164 • FAX: (Z06) 285-8925
              Case 2:18-cv-01526-MJP Document 1 Filed 10/17/18 Page 4 of 6




     performed by Defendant's employees, and only Defendant's records contain the

     detailed information necessary to an exact determination of the extent of Defendant's

     unpaid obligations.


                                                                          COUNT TWO

                 Plaintiff, Local 302 of the international Union of Operating Engineers

     (hereinafter "Local"), alleges:



 9               It is a labor organization with its principal offices in King County and brings
10
     this action pursuant to Section 301 of the Labor Management Relations Act of 1947,
11
     as amended.
12

13

14               Defendant is a Washington limited liability company.
15
                                                                                III.
16
                 Defendant entered into an agreement with the Local, whereunder Defendant
17
     agreed to deduct from the periodic paychecks of its employees who are represented
18

     by the Local, specified amounts for each hour of compensation Defendant pays to
19

20   those employees and to remit the total thus deducted each month to the Plaintiff

21   Local no iater than the fifteenth (15th) of the month immediately following the month

22   in which such deductions were made.

23

24

25

26   COMPLAINT TO COLLECT TRUST FUNDS
     AND UNION DUES                                                                    Reid, McCarthy, Ballew & Leahy, L.L.P.
                                                                                                       ATTORNEYS AT [.AW
     Page 4 of 6
     G:m-Ol999V540 IUOE TrustiRed Laser ConsUuction 721618-18-\Gomplaint.docx          100 WEST HARR1SON STREET • NORTH TOWER, SUITE 300
                                                                                                  SEATTLE, WASHINGTON 98119
                                                                                            TEUiPHON!^: (206) 2«5-0464 * FAX: (206)2S5-S925
               Case 2:18-cv-01526-MJP Document 1 Filed 10/17/18 Page 5 of 6




                                                                                   IV.
 s

2                Since the 1st day of August 2018, Defendant failed to promptly report for

3    and/or pay to the Local the total sum deducted from the periodic paychecks of

4    Defendant's employees who are represented by the Local.
 5
                 WHEREFORE, Plaintiffs pray the Court as follows:
6
     1. That the Defendant be compelled to render a monthly accounting to the
 7
                 Plaintiffs' attorneys and set forth in it the names and respective social security
 8
                 numbers of each of the Defendant's employees who are members of the
 9

10               bargaining unit represented by the Local, together with the total monthly hours

II               for which the Defendant compensated each of them, for the employment

12               period August 2018 to the date of service of this Complaint to Collect Trust
13
                 Funds and Union Dues, and for whatever amounts may thereafter accrue.
14
     2. That plaintiff Trust Funds be granted Judgment against Defendants under
15
                 COUNT ONE for:
!6
                             a. All delinquent contributions due;
17

i8
                             b. Ail liquidated damages and pre-judgment interest due:

19                           c. A!l attorneys fees and costs Incurred by Plaintiffs in connection

20                                        with Defendant's unpaid obligations; and

21                           d. Such other and further relief as the court may deem Just and

22
                                          equitable.
23
     3. That Plaintiff Trusts be granted judgment against Defendant under COUNT
24
                 TWO for:
25

26   COMPLAINT TO COLLECT TRUST FUNDS
     AND UNION DUES                                                                      Reid, McCarthy, Ballew & Lcahy, L.L.P.
     Page 5 of 6                                                                                         ATTORNEYS AT LAW
     G:\01-01999\540 IUOE TrusftRed Laser Construction 721618-18-\0omplaint.docx         100 WEST 1 IARR1SON STREET • NORT1 [ TOWER, SUITE 300
                                                                                                      StiAlTLh, WASHINGTON 9«119
                                                                                              TELEPHONE: (206) 285-0-164 • FAX: (206)285-8925
              Case 2:18-cv-01526-MJP Document 1 Filed 10/17/18 Page 6 of 6




                             a. All amounts owing to it by the Defendant; and
 1

 2                           b. Such other and further relief as the court may deem just and
                                   equitable.
 3


 4
                 DATED this /}^ day of October, 2018.
 5

 6

                                                                              REID, MCCARTHY, BALLEW & LEAHY,
 7
                                                                              L.L.P.

 8

 9

10
                                                                              Russell J. Reid, W$BA#2560
                                                                              Attorney for Plaintiffs
11

12


13

14

15


16


17

18

19


20

21


2Z


23

24

25

26   COMPLAINT TO COLLECT TRUST FUNDS
     AND UNION DUES                                                                        Reid, McCarthy, Ballew & Leahy, LL,P.
     Page 6 of 6                                                                                            ATTORNEYS AT LAW
     G:\01-01999\540 !UOE TrusftRed Laser Constfuctbn 72161 S-lSACompiainf.docx            100 WFST HAKRISON STftRRT • NORTH TOWRR, SUITE 300
                                                                                                       SEATTLE, WASHINGTON 98119
                                                                                                TELEPI iONE: (206) 285-0-16-f • FAX: (206) 285-8925
                                                                                                                  ®^gg;g?l«5
